 

Bo WN NO NO NHN BH NO RD RO Rw ow ee ee
Oo nN NHN A FF WD NY KH CF OO CAT HD HA BW PO KH C©

oOo ANI DA HW BR WHY

 

MATTHEW G. WHITAKER E Li c D
Acting Attorney General of the United States ‘a=

JOEIN C. ANDERSON 2016 JAN 16 PH 3: 22

United States Attorney SLERHK US DISTRICT COURT
OISTRICT OF ARIZONA

SEAN J. SULLIVAN

Special Attorney, U.S. Department of Justice

U.S. Attorney’s Office, District of New Mexico

201 Third Street, NW, Suite 900

Albuquerque, New Mexico 87102

Telephone: (505) 224-1514

E-mail: sean.j.sullivan@usdoj.gov

Attorney for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
United States of America,
SUPERSEDING INDICTMENT
Plaintiff,
CR 18-1309-RM-BPV
v. VIOLATIONS:
18 U.S.C. § 371 (Conspiracy)
Marivel Cantu-Madril, Count 1

(Counts 1-10)
. 18 U.S.C. § 1341

Richard A. Madril, (Mail Fraud)
(Count 1) 18 U.S.C. § 2.
Defendants. (Aiding and Abetting)
Count 2

18 U.S.C. § 1343
(Wire Fraud)

18 U.S.C. § 2
(Aiding and Abetting)
Count 3

18 U.S.C. § 505

(Forgery of Judicial Signature)
18 U.S.C. § 2

(Aiding and Abetting)

Count 4-5

 

 

 
 

o Co ND DH FF WY NO

No NO NO NY NYO NY NO NO NO BR HR Se Se =| Se Re ee
Se NIN A FF WD NO SB DBD OO CAN DA WDA FF WH NH HH OC

 

 

18 U.S.C. § 506

(Possession of Counterfeit Seal
of Agency of the United States)
18 U.S.C. § 2
(Aiding and Abetting)
Count 6-10

 

 

THE GRAND JURY CHARGES:
Background

1. Defendant MARIVEL CANTU-MADRIL (hereinafter, “CANTU-MADRIL”)
was admitted to practice law in the State of Arizona from on or about May 18, 2006, until on or
about June 26, 2017. CANTU-MADRIL also was previously admitted to practice in the United
States Court of Appeals for the Ninth Circuit and federal immigration courts.

2. Defendant RICHARD A. MADRIL (hereinafter, “RICHARD MADRIL”) is
the husband of CANTU-MADRIL. During the timeframe of this indictment, RICHARD
MADRIL was admitted to practice law in the State of New Mexico and federal immigration
courts.

3. During the timeframe of this indictment, CANTU-MADRIL and RICHARD
MADRIL maintained a private law practice in Tucson, Arizona, specializing in immigration and
criminal defense law.

Count 1

4. From on or about September 5, 2012, to on or about October 29, 2018, in Pima
County, in the District of Arizona, and elsewhere, the defendants, MARIVEL CANTU-
MADRIL and RICHARD MADRIL, knowingly, unlawfully, and willfully combined,

conspired, confederated, agreed, and acted interdependently with one another and with others

United States v. Cantu-Madril et al.,
Indictment; Page 2 of 12

 

 
 

0 ONY ADA WH BR WHY

NY NM NY NYO NY NH WD No HN RH we Re eee ee Oe Se
eo NN A FF WD NY KH DGS 0 DH ND WD mA BR Ww NH — OO

 

known and unknown to the Grand Jury, to commit the offenses of forgery of judicial signatures,
in violation of 18 U.S.C. § 505; use and possession of a counterfeit seal of an agency of the
United States, in violation of 18 U.S.C. § 506; mail fraud, in violation of 18 U.S.C. § 1341; and
wire fraud, in violation of 18 U.S.C. § 1343.

Manner and Means

5. The manner and means by which MARIVEL CANTU-MADRIL and
RICHARD A. MADRIL sought to accomplish the objectives of the conspiracy included, among
other conduct, the following:

a. Maintaining a law practice offering legal services in immigration matters and
criminal defense.

b. Accepting payment from clients for dishonest and ineffective legal representation
and counsel.

c. Advising clients that they were eligible for privileges and benefits from the
government of the United States when the clients were actually ineligible for such privileges and
benefits based on federal immigration law.

d. Advising clients that they were ineligible for lawful immigration status and other
privileges and benefits from the government of the United States when the clients were actually
eligible for such privileges and benefits based on federal immigration law.

e. Deceiving clients about the status of their cases and petitions and applications to
federal agencies.

f. Making false statements to clients and government officials in person, by mail,

and by electronic means.

United States v. Cantu-Madril et al..
Indictment; Page 3 of 12

 

 
 

co Oo TD A BR WD NO eK

NN NY NY NY NY NY WN YN He ee Be we ew He Se eo
oO ND MN FF WN = DBD 0 OM AND HA BR WwW YY KS OC

 

g. Providing clients with false documents containing forged signatures and/or
counterfeit government seals.

h. Filing documents containing false information with the United States government.

i. Impersonating government officials.
j. Keeping documents at their law offices with counterfeit seals of agencies of the
United States.
Overt Acts

6. In furtherance of the conspiracy, and to effect the objectives thereof, the
defendants, and others known and unknown to the Grand Jury, committed and caused to be
committed the following acts, among others, in the District of Arizona, and elsewhere:

7. On or about April 12, 2011, CANTU-MADRIL accepted payment of $1500 in
legal fees from Jane Doe 1.

8. On or about January 12, 2012, RICHARD MADRIL represented Jane Doe 1 at a
hearing in immigration court.

9. On or about September 5, 2012, CANTU-MADRIL filed a brief in immigration
court requesting permission for Jane Doe 1 to voluntarily depart the United States after Jane Doe
1 had hired CANTU-MADRIL for the purpose of assisting Jane Doe 1 in obtaining lawful status
to remain in the United States.

10. On or about September 10, 2012, CANTU-MADRIL had a conversation with
Jane Doe 1 in which she failed to inform Jane Doe 1 that that an immigration judge had ordered

Jane Doe 1 to depart from the United States within sixty days.

United States v. Cantu-Madril et al.,
Indictment; Page 4 of 12

 

 
 

co eo ND A FB W NY

NY NY NY NY NY NY NY YN NY HH —& He Se Re we Se ee
ost NN Oh FF WD NY KH OS COC BNA A WHA BR WH VB |= O]O

 

11. On or about October 21, 2012, CANTU-MADRIL falsely stated to Jane Doe 1,
in sum and substance, that an immigration hearing in her case was cancelled when in fact no
such hearing had been scheduled.

12. On or about June 27, 2014, CANTU-MADRIL falsely stated to Jane Doe 1, in
sum and substance, that CANTU-MADRIL intended to appeal the voluntary departure order in
her case to the United States Court of Appeals for the Ninth Circuit.

13. Onor about August 14, 2015, CANTU-MADRIL signed a contract agreeing to
represent John Doe 1 in an immigration matter.

14. On or about August 14, 2015, CANTU-MADRIL accepted payment of $1000
from John Doe 1.

15. On or about November 4, 2015, CANTU-MADRIL sent an email message
instructing a person, whose identity is known to the Grand Jury, to impersonate an immigration
officer in a telephone conversation with a client.

16. On or about November 4, 2015, a person, whose identity is known to the Grand
Jury, impersonated an immigration officer in a telephone conversation with a client.

17. On or about October 12, 2016, CANTU-MADRIL possessed a document, dated
June 12, 2014, containing a forged signature of Joan Ryan, a deputy clerk for the United States
Court of Appeals for the Ninth Circuit.

18. On or about October 12, 2016, CANTU-MADRIL possessed a letter addressed to
John Doe 3, dated March 1, 2015, containing a counterfeit seal of the United States Department
of Homeland Security and U.S. Citizenship and Immigration Services.

19. On or about October 12, 2016, CANTU-MADRIL and RICHARD MADRIL

possessed at their law office a letter addressed to John Doe 2, dated July 10, 2015, containing a

United States v. Cantu-Madril et al.,
Indictment; Page 5 of 12

 

 
 

oC oe NN DH A FF W NY

NO NYO NY NY NH NY N NY YN HR KR &— He Se Se eS RR Se
oN HN A BP WH NY SH CB CO PHA DH NA FB WH NHN &§& |

 

counterfeit seal of the United States Department of Homeland Security and U.S. Citizenship and
Immigration Services.

20. On or about October 26, 2018, CANTU-MADRIL and RICHARD MADRIL
met with John Doe 1 about his immigration case.

21. On or about October 26, 2018, CANTU-MADRIL gave John Doe 1 documents
falsely indicating that an immigration judge had closed the proceedings against John Doe 1 in the
exercise of prosecutorial discretion.

22. On or about October 26, 2018, RICHARD MADRIL told John Doe 1, in sum
and substance, not to attend a hearing in John Doe 1’s immigration case scheduled for October
29, 2018.

23. On or about October 29, 2018, RICHARD MADRIL, knowing that CANTU-
MADRIL was not authorized to practice law at that time, falsely informed John Doe 1 that
CANTU-MADRIL could not represent him at a hearing in immigration court because CANTU-
MADRIL was ill.

24. | Onor about October 29, 2018, RICHARD MADRIL represented John Doe 1 at
an immigration court hearing where the immigration judge ordered John Doe 1 to voluntarily
depart from the United States.

In violation of 18 U.S.C. § 371.

Count 2

25. On or about December 5, 2013, in Pima County, in the District of Arizona, and
elsewhere, the defendant, CANTU-MADRIL, with intent to defraud, knowingly and
intentionally devised and intended to devise a scheme and artifice to defraud by means of

materially false and fraudulent pretenses and representations, and for the purpose of executing

United States v. Cantu-Madril et al.,
Indictment; Page 6 of 12

 

 
 

o Se ND NH FR W YO =

NO NO NO WHO WO NY YB HW HNO Re Re ye em ee Re ee me
os DN mM FF WY |§ DOD Oo BSB DTH NT BP WO HB KY CO

 

and in order to effect the scheme and artifice to defraud and to obtain money and property by
way of materially false and fraudulent pretenses, representations, and promises, the defendant
mailed and caused a document to be delivered by the United States Postal Service.
The Scheme and Artifice

26. . CANTU-MADRIL previously represented Jane Doe 1 in immigration matters
arising after Jane Doe 1’s detention. During this representation, CANTU-MADRIL prepared an
“I-765, Application for Employment Authorization” on Jane Doe’s behalf. The purpose of the I-
765 application was to obtain an employment authorization document from the federal
government so that Jane Doe 1 could work legally in the United States.

27. CANTU-MADRIL knowingly and intentionally entered false information on
Jane Doe 1’s application. CANTU-MADRIL entered this false information for the purpose of
improving Jane Doe 1’s chances of being approved for the application. Specifically, CANTU-
MADRIL stated that Jane Doe 1 had last entered the United States on February 10, 2000, in
Nogales, Arizona. However, Jane Doe 1 entered the United States on or after February 13, 2008.
CANTU-MADRIL knew the information in Jane Doe 1’s application about Jane Doe 1’s date of
last entry was false. |

28. © CANTU-MADRIL also falsely stated in Jane Doe 1’s application that Jane Doe 1
entered the United States as a lawful “visitor” and remained a lawful “visitor” at the time of the
application. However, CANTU-MADRIL knew from representing Jane Doe 1 after her
detention by immigration officials in 2010 that Jane Doe 1 was not a lawful visitor.

29.  CANTU-MADRIL and Jane Doe 1 signed Jane Doe 1’s application for

employment authorization on or about December 5, 2013. Soon thereafter, CANTU-MADRIL

United States v. Cantu-Madril et al..
Indictment; Page 7 of 12

 

 
 

NO NY HBO NO NH NY NHN NM HNO —&— KH wR HS Re eS Se eS
aoa ss HD HA FF WD NY KH COS 6 CO AT ND DA BR WHO NO KY CO

Oo fe SN HD OH F&F W N

 

mailed the application, or caused the application to be mailed, to United States Citizenship and
Immigration Services in Phoenix, Arizona.
Execution of the Scheme and Artifice

30. On or about December 5, 2013, for the purpose of executing and in order to effect
the scheme and artifice to defraud and to obtain money and property by way of materially false
and fraudulent pretenses, representations, and promises, the defendant, CANTU-MADRIL,
mailed and caused the delivery by the United States Postal Service to U.S. Citizenship and
Immigration Services, 1820 East Skyharbor Circle South, Phoneix, Arizona, 85034, according to
the directions thereon, of a document, specifically a Department of Homeland Security, U.S.
Citizenship and Immigration Services, I-765, Application for Employment Authorization, in
violation of 18 U.S.C. § 1341 and 18 U.S.C. § 2.

Count 3

31. Onor about October 2, 2016, in Pima County, in the District of Arizona, and
elsewhere, the defendant, CANTU-MADRIL, with intent to defraud, knowingly and
intentionally devised and intended to devise a scheme and artifice to defraud by means of
materially false and fraudulent pretenses and representations, and for the purpose of executing
and in order to effect the scheme and artifice to defraud and to obtain money and property by
way of materially false and fraudulent pretenses, representations, and promises, the defendant
transmitted and caused to be transmitted by means of wire communication, an email message, as
further described below.

The Scheme and Artifice
32. CANTU-MADRIL represented John Doe 4 in immigration matters. During this

representation, CANTU-MADRIL, told John Doe 4, in sum and substance, that CANTU-

United States v. Cantu-Madril et al.,
Indictment; Page 8 of 12

 

 

 
 

Co Oo NT DA BR W YH =

N N NY NY NY NY NY NY HB BB Be Se ewe He ew we He Ye

 

MADRIL was assisting him in obtaining a visa to enter the United States lawfully. CANTU-
MADRIL further advised John Doe 4, in sum and substance, that CANTU-MADRIL was
assisting him in obtaining permanent residency status in the United States. CANTU-MADRIL
accepted fees for these legal services.

33. While representing John Doe 4, CANTU-MADRIL knew that John Doe 4 had
been previously ordered to voluntarily depart from the United States and could not obtain
permission or authority to re-enter the United States until at least 2020. Neverthless, CANTU-
MADRIL sent John Doe 4 an email message purportedly from an official at the United States
Consulate in Mexico falsely informing John Doe 4 that he had been granted a visa and was |
immediately eligible to apply for permanent residency. CANTU-MADRIL sent this email
while present in Arizona knowing that John Doe 4 would receive the email in Mexico.

Execution of the Scheme and Artifice

34, | Onor about October 2, 2016, for the purpose of executing and in order to effect
the scheme and artifice to defraud and to obtain money and property by way of materially false
and fraudulent pretenses, representations, and promises, the defendant, MARIVEL CANTU-
MADRIL, transmitted and caused to be transmitted by means of wire communication, in
interstate and foreign commerce, writings, signs, signals, pictures, and sounds, and writings,
specifically an email message from NVCSERVICIOSDELVISA@mail.com to
Roxascorro@gmail.com, in violation of 18 U.S.C. § 1343.

Count 4
35, Between April 29, 2014, and July 31, 2014, in Pima County, in the District of
Arizona, and elsewhere, the defendant, MARIVEL CANTU-MADRIL, forged the signature of

an officer of a court of the United States, to wit: Joan Ryan, a deputy clerk of the United States

United States v. Cantu-Madril et al.,
Indictment; Page 9 of 12

 

 

 
 

Oo e2 sa HD HD BP WD NO eH

BO NY NY NYO NYO HN HNO PO ROR Re ee ee ep
oo SN DN DH FSF WD NY —|& COC COC CBC ADD MH F&F WD NY KS C

 

Court of Appeals for the Ninth Circuit, for the purpose of authenticating a proceeding or
document, a receipt of payment, knowing such signature to be false and counterfeit, in violation
of 18 U.S.C. § 505 and 18 U.S.C. § 2.
Count 5

36. Between March 6, 2014, and October 31, 2014, in Pima County, in the District of
Arizona, and elsewhere, the defendant, MARIVEL CANTU-MADRIL, forged the signature of
an officer of a court of the United States, to wit: Joan Ryan, a deputy clerk of the United States
Court of Appeals for the Ninth Circuit, for the purpose of authenticating a proceeding or
document, a receipt of payment, knowing such signature to be false and counterfeit, in violation
of 18 U.S.C. § 505 and 18 U.S.C. § 2.

Count 6

37. On or about December 4, 2014, in Pima County, in the District of Arizona, and
elsewhere, the defendant, MARIVEL CANTU-MADRIL, knowingly used, affixed, and
impressed a fraudulently made, forged, counterfeited, mutilated, and altered seal of any
department or agency of the United States and facsimile thereof to and upon a certificate,
instrument, commission, document, and paper, specifically a letter to John Doe 4, in violation of
18 U.S.C. § 506 and 18 U.S.C. § 2.

Count 7

38. On or about January 16, 2015, in Pima County, in the District of Arizona, and
elsewhere, the defendant, MARIVEL CANTU-MADRIL, knowingly used, affixed, and
impressed a fraudulently made, forged, counterfeited, mutilated, and altered seal of any

department or agency of the United States and-facsimile thereof to and upon a certificate,

United States v. Cantu-Madril et al.,
Indictment; Page 10 of 12

 

 
 

co So SND DH F&F WD HN eS

10

12
13
14
15
16
17
18
19

20.

21
22
23
24
25
26
27
28

 

instrument, commission, document, and paper, specifically a letter to John Doe 4, in violation of

18 U.S.C. § 506 and 18 U.S.C. § 2.

Count 8
39. Onor about March 1, 2015, in Pima County, in the District of Arizona, and
elsewhere, the defendant, MARIVEL CANTU-MADRIL, knowingly used, affixed, and
impressed a fraudulently made, forged, counterfeited, mutilated, and altered seal of any
department or agency of the United States and facsimile thereof to and upon a certificate,
instrument, commission, document, and paper, specifically a letter to John Doe 3, in violation of
18 U.S.C. § 506 and 18 U.S.C. § 2.
Count 9
40. On or about July 16, 2015, in Pima County, in the District of Arizona, and
elsewhere, the defendant, MARIVEL CANTU-MADRIL, knowingly used, affixed, and
impressed a fraudulently made, forged, counterfeited, mutilated, and altered seal of any
department or agency of the United States and facsimile thereof to and upon a certificate,
instrument, commission, document, and paper, specifically a letter to John Doe 2, in violation of
18 ULS.C. § 506 and 18 U.S.C. § 2.
Count 10
41. On or about July 27, 2015, in Pima County, in the District of Arizona, and
elsewhere, the defendant, MARIVEL CANTU-MADRIL, knowingly used, affixed, and
impressed.a fraudulently made, forged, counterfeited, mutilated, and altered seal of any

department or agency of the United States and facsimile thereof to and upon a certificate,

United States v. Cantu-Madril et al.,
Indictment; Page 11 of 12

 

 
 

Oo SoG ND DH BRB WD NH

NO NY NY NY NY NH HN YN HNO eee eRe me me ee ee ee
eS NT HD HH FF WD NH -& DO O CO DT ND WD BR W HB KF OC

 

instrument, commission, document, and paper, specifically a letter to John Doe 2, in violation of
18 U.S.C. § 506 and 18 U.S.C. § 2.
A TRUE BILL
/s8/

Presiding Juror

 

MATTHEW G. WHITAKER
Acting Attorney General of the United States

JOHN C. ANDERSON
United States Attorney
District of New Mexico

[8]

Sean J. Sullivan

Special Attorney

U.S. Department of Justice

U.S. Attorney’s Office, District of New Mexico

 

JAN 16 208 REDACTED FOR
PUBLIC DISCLOSURE

United States v. Cantu-Madril et al.,
Indictment; Page 12 of 12

 

 
